Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 2 September 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Light Camp Septem. the 2d 1780
                        
                        to My Great disappointment Mr P—— is Return’d this Morning and Brings no details with him—I Wanted him to
                            Go Again, But You alone Can induce him to do it—from what he Says, the Ennemy are going to undertake A great Movement—he
                            will himself wait on you and tell you what had been Said to him about Rhode island, and what about improving the
                            opportunity of theyr fleet’s going to London—tho I do not Believe they Mean to go to Newport, thought however it was
                            well to write a note to Count de Rochambeau which you will Send or Detain as Your Excellency thinks proper—Agreable to the
                            Arrangements of Signals Made By Mr p——, would it not be possible to hurry the Movements of the Ennemy without giving
                            them time to Ripen theyr Measures? With the Most tender friendship and high Regard I have the honor to be dear General
                            Your most obedient and Afectionate Servt
                        
                            Lafayette

                        
                    